UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 2/28/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund February 28, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) California91.6% ABAG Finance Authority for Nonprofit Corporations, Insured Revenue (Sansum-Santa Barbara Medical Foundation Clinic) 5.50 4/1/21 3,500,000 3,520,405 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,035,840 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 4,954,500 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 18,932,078 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 10,000,000 9,791,700 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.50 4/1/43 11,720,000 11,797,938 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,334,957 California, Economic Recovery Bonds 5.00 7/1/20 10,000,000 11,134,000 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 15,037,200 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 4,651,020 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,154,350 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 32,630,100 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 9,992,400 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 17,386,950 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 8,530,000 8,530,682 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 8,204,025 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 7,936,500 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 12,185,800 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 225,000 a 233,858 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 6/30/23 135,000 159,818 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 168,769 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,063,750 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 888,279 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,015,250 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 5,763,669 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 9,500,000 8,306,895 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,178,200 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,465,000 7,485,156 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; National Public Finance Guarantee Corp.) 5.35 8/15/28 2,290,000 2,194,690 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 16,195,000 14,907,821 California Infrastructure and Economic Development Bank, Revenue (Kaiser Hospital Assistance I-LLC) 5.55 8/1/31 21,900,000 21,046,119 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 973,910 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 6,012,427 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 10,000,000 11,054,100 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 5,109,720 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 b 7,071,750 California Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 13,000,000 14,377,220 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,746,965 California Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 5,000,000 5,343,300 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 5,250,000 a 5,655,510 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,473,555 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 4,879,300 California State University Trustees, Systemwide Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/26 10,485,000 10,427,962 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 17,263,800 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,380,000 6,481,485 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 9,415,100 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 4,912,000 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 3,543,150 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 10,133,478 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 8,205,000 7,559,759 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 10,770,000 8,940,392 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 8,081,100 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 12,890,610 California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 4,356,137 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.00 8/15/22 2,000,000 2,029,800 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 7,000,000 7,205,240 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,462,240 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/28 15,360,000 15,529,728 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/36 5,000,000 4,960,600 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 10,000,000 8,771,200 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,500,000 4,277,610 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,544,504 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/24 2,075,000 2,103,282 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,037,660 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 1,557,120 Chino Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/30 10,000,000 10,093,800 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0/5.00 8/1/29 15,565,000 d 12,907,899 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 12,932,448 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 10,150,000 10,143,504 Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project) (Insured; AMBAC) 5.50 9/1/32 13,800,000 12,195,750 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 10,991,182 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,460,059 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/15/12 4,550,000 4,542,902 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 1,888,840 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,539,800 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,595,504 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 24,160,000 17,394,717 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,000,000 6,519,400 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 14,770,000 a 16,684,635 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 2,510,856 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 2,471,734 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 2,396,530 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 1,209,976 Kaweah Delta Health Care District, Revenue (Prerefunded) 6.00 8/1/12 9,000,000 a 9,864,000 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 a 1,278,574 Los Angeles, Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 4.75 6/1/35 7,800,000 7,283,094 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/29 3,915,000 3,943,462 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 16,465,862 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.00 5/15/35 25,000,000 23,883,250 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 27,261,086 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,416,580 Metropolitan Water District of Southern California, Water Revenue 5.00 1/1/39 5,000,000 5,010,900 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 c 2,566,032 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 c 2,665,822 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,679,825 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 a 838,070 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 495,247 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 29,803,752 Oakland Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 14,775,000 14,958,801 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.60 8/15/28 3,250,000 3,007,128 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 6,000,000 5,349,120 Pomona, COP (General Fund Lease Financing) (Insured; AMBAC) 5.50 6/1/28 1,000,000 1,002,390 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 2,718,600 Rancho California Water District Financing Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/28 8,965,000 9,039,320 Rancho Cucamonga Redevelopment Agency, Tax Allocation Revenue (Rancho Development Project) (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/25 7,485,000 7,143,983 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 a 11,972,284 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,284,053 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,136,370 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 5,952,434 Sacramento County, Airport System Senior Revenue 5.00 7/1/40 5,000,000 4,490,550 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 10,845,000 11,018,845 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 5,360,000 5,659,088 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 6,492,800 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 1,908,919 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 7,607,798 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 6,000,000 5,479,200 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 8,045,000 8,081,605 San Diego Public Facilities Financing Authority, Water Revenue 5.25 8/1/28 6,000,000 6,204,840 San Diego Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/16 1,465,000 1,615,280 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/21 1,000,000 1,036,520 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5.25 5/1/26 4,000,000 4,066,600 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 11,000,000 11,323,070 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 13,185,000 13,614,567 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 c 287,519 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 c 251,535 Santa Rosa, Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/24 5,110,000 5,310,619 Sequoia Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,695,000 2,767,199 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District, GO Bond) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/27 6,500,000 6,650,020 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.25 7/1/27 7,485,000 7,804,310 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/27 5,830,000 5,960,650 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/28 3,145,000 3,196,452 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/29 2,230,000 2,254,753 Southern California Public Power Authority, Revenue (Linden Wind Energy Project) 5.00 7/1/30 2,250,000 2,263,208 Southern California Public Power Authority, Revenue (Milford Wind Corridor Phase I Project) 5.00 7/1/29 11,865,000 11,991,006 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/27 13,765,000 14,073,474 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 5.38 6/1/38 20,000,000 13,733,000 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,940,000 1,613,052 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 3,000,000 2,494,080 Torrance Redevelopment Agency, Tax Allocation Revenue 5.63 9/1/28 500,000 423,420 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 8,391,920 Turlock Irrigation District, Revenue 5.00 1/1/25 5,610,000 5,661,500 Turlock Irrigation District, Revenue 5.00 1/1/26 8,120,000 8,130,962 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 10,523,000 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 8,541,040 University of California Regents, Medical Center Pooled Revenue 5.25 5/15/19 10,000,000 10,744,400 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/17 5,490,000 6,090,167 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/22 11,325,000 12,373,355 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 c 571,080 Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) (Prerefunded) 5.75 6/1/12 1,090,000 a 1,172,873 U.S. Related7.2% Government of Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 2,812,380 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 1,974,660 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 5,571,417 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 4,748,550 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 5,500,000 4,797,265 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 10,000,000 9,436,800 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 3,000,000 3,356,730 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,750,000 4,949,738 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 9,706,728 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,500,000 1,567,890 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 4,627,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 4,500,000 4,670,280 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,500,000 7,499,550 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 9,499,400 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 2,840,000 3,469,912 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 4,768,050 Total Long-Term Municipal Investments (cost $1,162,340,500) Short-Term Municipal Coupon Maturity Principal Investments.1% Rate (%) Date Amount ($) Value ($) California; California, Economic Recovery Bonds (LOC; JPMorgan Chase Bank) 0.20 3/1/11 200,000 e 200,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.25 3/1/11 700,000 e 700,000 Total Short-Term Municipal Investments (cost $900,000) Total Investments (cost $1,163,240,500) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, this security had a value of $7,071,750 or 0.6% of net assets. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Variable rate demand note - rate shown is the interest rate in effect at February 28, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2011, the aggregate cost of investment securities for income tax purposes was $1,163,240,500. Net unrealized depreciation on investments was $17,705,766 of which $28,801,026 related to appreciated investment securities and $46,506,792 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 1,145,534,734 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Financial futures and options on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 “Derivatives and Hedging” which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 By: /s/ James Windels James Windels Treasurer Date: April 26, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
